tcmemo_1995_526 united_states tax_court joseph e machado petitioner v commissioner of internal revenue respondent robert r machado and kerry s machado petitioners v commissioner of internal revenue respondent docket nos filed date joseph e machado and robert r machado pro sese maria d murphy for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies in and additions to petitioners' federal income taxes as follows joseph e machado additions to tax_year deficiency sec_6651 sec_6653 sec_6661 dollar_figure dollar_figure dollar_figure dollar_figure robert r and kerry s machado additions to tax_year deficiency sec_6651 sec_6653 sec_6661 dollar_figure dollar_figure dollar_figure dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure after settlement the primary issues for decision in these consolidated cases are whether petitioners joseph e machado and robert r machado bred and raced horses for profit and whether losses petitioners joseph e machado and robert r machado realized from partnership investments are limited by the passive_activity_loss provision of sec_469 findings_of_fact some of the facts have been stipulated and are so found at the time the petitions were filed petitioners joseph e robert r and kerry s machado resided in long beach california hereinafter references to petitioners will be to petitioners joseph and robert machado from until petitioners owned and operated machado trucking inc machado trucking a trucking company that transported cargo throughout california petitioners each owned percent of the outstanding shares of stock in machado trucking in petitioners began as informal partners to purchase breed and race horses prior thereto petitioners had little involvement with or experience in breeding and racing horses joseph became interested in breeding and racing horses through gambling on horses and robert became interested in breeding and racing horses through a college horseback riding class and through part-time employment for a horse trainer with respect to their horse breeding activity petitioners' initial stated intention was to purchase broodmares to breed the broodmares with stallions owned by others and then to sell the foals as potential racehorses with respect to their horse racing activity petitioners' initial stated intention was to purchase experienced racehorses and to race the horses throughout california petitioners treated their horse breeding and their horse racing activities as two separate activities when petitioners began their horse breeding and horse racing activities petitioners did not consult experts regarding the business and economic aspects of horse breeding and horse racing during through petitioners purchased broodmares racehorses and a share interest in stallions prior to purchasing a horse petitioners researched the horse's lineage and success as a racehorse and petitioners talked to various trainers and breeding agents prior to breeding their broodmares with stallions petitioners researched the stallions' lineage and racing history petitioners read books and periodicals pertaining to the techniques of horse breeding and horse racing generally petitioners shared equally the ownership_interest in each of the broodmares racehorses and stallions and they shared equally the expenses and income associated with their horse breeding and horse racing activities petitioners did not own facilities in which to stable their horses petitioners' broodmares and the two stallions in which they purchased a share interest were stabled at commercial stables in kentucky maryland and florida petitioners' racehorses were stabled at commercial stables in california the operators of the commercial stables were responsible for the general care and maintenance of petitioners' horses and for supervision of the breeding of petitioners' broodmares trainers were hired for the training of petitioners' experienced racehorses petitioners spent only a few hours a day or days a week working on their horse breeding and horse racing activities petitioners would talk to trainers regarding their racehorses determine in which races their horses would run select the stallions with which to breed their broodmares and arrange for veterinary care for their horses for through the record does not indicate how many foals were produced in petitioners' horse breeding activity in and petitioners spent approximately dollar_figure and dollar_figure respectively in advertising for sale foals that their broodmares had produced petitioners did not advertise the sale of their horses in any other year from through petitioners did not sell any foals produced from their broodmares and petitioners realized no income from their horse breeding activity with respect to the horse racing activity from through petitioners' horses ran in races in california and petitioners' horses placed first in of the races the record does not indicate the number of times petitioners' horses placed second or third from through petitioners won total prize money from their horse racing activity of approximately dollar_figure but after expenses petitioners realized total combined net losses from their horse breeding and horse racing activities of approximately dollar_figure by the racehorses that petitioners had purchased in prior years and that petitioners still owned were too old to race to reduce expenses and stud fees petitioners began to breed their broodmares only with the older racehorses that petitioners already owned petitioners purchased no additional racehorses and petitioners moved their broodmares to california where their racehorses were then stabled thereafter petitioners intended to obtain racehorses only from the offspring of broodmares and racehorses that they owned from through petitioners did not attempt to sell any of their broodmares or racehorses through advertising or auctions from through petitioners' broodmares produced horses that petitioners trained and raced from through these horses ran in races the record does not indicate the number of races petitioners' horses won nor how the horses placed petitioners maintained information relating to their horse breeding and horse racing activities on a calendar during through petitioners realized no income from their horse breeding activity and they realized total prize money of dollar_figure from their horse racing activity in spite of the above changes to the manner in which petitioners operated their horse breeding and horse racing activities petitioners continued to realize substantial losses from both activities during through petitioners realized combined net losses of dollar_figure from their horse breeding and horse racing activities in petitioners determined that they were no longer able to continue their horse breeding and horse racing activities in petitioners attempted to sell four of their racehorses in a horse auction in california three of petitioners' horses were sold at a price of dollar_figure to dollar_figure each after joseph was no longer involved in the horse breeding and horse racing activities in robert sold or gave away the remainder of the horses and terminated the horse breeding and horse racing activities during through petitioners continued to work full time at machado trucking in at the time petitioners' horse breeding and horse racing activities were terminated machado trucking became unprofitable and went out of business petitioners recorded their expenses with respect to their horse breeding and horse racing activities on a handwritten ledger and in a computer database that was also used by machado trucking checks check stubs and receipts relating to petitioners' expenses with respect to their horse breeding and horse racing activities were commingled and did not reflect whether the expenses related to petitioners' horse breeding activity or to petitioners' horse racing activity the schedule below sets forth for each of the years through combined net_income expenses and losses of petitioners' horse breeding and horse racing activities as reflected by petitioners on their individual federal_income_tax returns year income expenses losses dollar_figure -0- big_number big_number big_number big_number big_number -0- big_number total dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure the schedule below reflects for through where indicated in the record joseph's income from sources other than horse breeding and horse racing activities and joseph's share of the above losses of petitioners' horse breeding and horse racing activities as reflected on joseph's individual federal_income_tax returns year joseph's other income horse breeding and horse racing joseph's share of the losses from total dollar_figure -- -- -- -- -- big_number big_number big_number big_number -- dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number -- dollar_figure the schedule below summarizes for through robert and kerry's joint income from sources other than horse breeding and horse racing activities and robert's share of the income expenses and losses with respect to petitioners' horse breeding and horse racing activities as reflected on robert and kerry's joint federal_income_tax returns year robert kerry's horse breeding and horse racing other income income expenses losses robert's share of income from dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number -- -- -- -- big_number total dollar_figure dollar_figure -0- dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure with respect to the record does not indicate any information regarding robert's share of the income or losses from petitioners' horse breeding and horse racing activities nor his income from other sources lb partnership in petitioners and four other individuals formed a partnership the lb partnership to purchase a broodmare named la barbara from through petitioners were general partners of and each owned a 5-percent interest in the lb partnership in the lb partnership purchased la barbara and la barbara was stabled in kentucky the record does not indicate the purchase_price of la barbara fred hellman hellman was the managing partner of the lb partnership hellman was responsible for maintaining the books_and_records of the lb partnership and for paying all expenses of the lb partnership the lb partnership made decisions by majority vote of all six partners from through the lb partnership bred la barbara with a number of stallions the record does not indicate the number of times in each year the partners attempted to breed la barbara and the record does not indicate how many foals were produced by la barbara the schedule below summarizes for through the net profits and losses allocated from the lb partnership to petitioners net profit and losses allocated from lb partnership year to joseph to robert total dollar_figure big_number big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number dollar_figure petitioners' tax returns and respondent's audit petitioners filed forms to extend to date the time to file their federal_income_tax returns on these forms petitioners estimated that for their respective federal_income_tax liabilities would be zero on date petitioners filed their respective federal_income_tax returns and reported thereon tax_liabilities of zero with their respective federal_income_tax returns petitioners attached separate schedule c's relating to the above- described horse breeding and horse racing activities petitioners reported on their respective federal_income_tax returns gross_income losses from their horse breeding and horse racing activities losses from the lb partnership and taxable_income as follows petitioners tax returns horse breeding taxable activity activity lb partnership income horse racing joseph robert dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number big_number big_number dollar_figure big_number robert's gross_income as reported on form_1040 includes kerry's gross_income and robert's taxable_income includes kerry's taxable_income on audit for respondent determined that petitioners were not engaged in their horse breeding and horse racing activities for profit and respondent disallowed the losses petitioners claimed relating to each activity with respect to the lb partnership respondent determined that petitioners did not materially participate in the lb partnership and that the losses realized from the lb partnership were limited by the passive_income rules of sec_469 and could not be used to offset petitioners' nonpassive_income for respondent also determined that petitioners were liable for additions to tax under sec_6651 for failure to timely file their federal_income_tax returns under sec_6653 for negligence and under sec_6661 for substantial_understatement of income taxes opinion petitioners' horse breeding and horse racing activities under sec_183 if an activity is not engaged in for profit expenses relating thereto are allowable but only to the extent gross_income derived from the activity exceeds deductions relating thereto that are allowable under sec_183 without regard to whether the activity constituted a for-profit activity 72_tc_28 for purposes of sec_183 an activity is not considered engaged in for profit unless it constitutes an activity entered into or continued by the taxpayer with an actual and honest or a good_faith objective of making a profit see 376_f2d_708 9th cir revg tcmemo_1966_82 91_tc_686 affd 893_f2d_656 4th cir 78_tc_642 affd without published opinion 702_f2d_1205 d c cir barter v commissioner tcmemo_1991_124 affd without published opinion 980_f2d_736 9th cir larson v commissioner tcmemo_1986_542 affd without published opinion 833_f2d_1016 9th cir ruben v commissioner tcmemo_1986_260 affd without published opinion 852_f2d_1290 9th cir the regulations under sec_183 provide a nonexclusive list of factors to consider in determining whether an activity was engaged in for profit such factors include the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisors the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or loss with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved sec_1_183-2 income_tax regs while the taxpayer's expectation of profit need not be reasonable the facts and circumstances must demonstrate that the taxpayer engaged in the activity or continued to engage in the activity with an objective of making a profit 72_tc_411 affd without published opinion 647_f2d_170 9th cir allen v commissioner supra pincite sec_1_183-2 income_tax regs in determining whether an activity is engaged in for profit greater weight is given to objective facts than to the taxpayer's mere statement of intent sec_1_183-2 income_tax regs although no one factor is conclusive evidence that a taxpayer did not engage in an activity with the objective to earn a profit a record of substantial losses over many years and the unlikelihood of achieving a profit are important factors bearing on the taxpayer's true objective golanty v commissioner supra pincite sec_1_183-2 income_tax regs petitioners have the burden_of_proof on this issue rule a petitioners argue among other things that they conducted their horse breeding and horse racing activities in a businesslike manner that they made appropriate adjustments to the manner in which they operated both activities and that they spent substantial time participating in their horse breeding and horse racing activities petitioners argue therefore that they engaged in their horse breeding and horse racing activities for profit respondent argues among other things that petitioners did not operate their horse breeding and horse racing activities in a businesslike manner that petitioners were not experts in the breeding and racing of horses and that losses_incurred by petitioners in with respect to both activities were not incurred in an activity engaged in by petitioners for profit we agree with respondent petitioners advertised their horses for sale in only of the years during which they engaged in their horse breeding and horse racing activities the fact that petitioners hired trainers purchased horses and read periodicals and manuals is equally consistent with engaging in an activity as a hobby and is insufficient in this case to establish a good_faith profit objective rule golanty v commissioner supra pincite tripi v commissioner tcmemo_1983_483 petitioners did not operate their horse breeding and horse racing activities in a businesslike manner sec_1 b income_tax regs petitioners devoted a minimal amount of time to their horse breeding and horse racing activities sec_1_183-2 income_tax regs petitioners did not establish that any of their broodmares or racehorses appreciated in value or were likely to appreciate in value to the extent that they could earn an overall profit and recoup losses_incurred over a 10-year period see tripi v commissioner supra sec_1_183-2 income_tax regs petitioners testified that they expected the adjustments they made to their horse breeding and horse racing activities to make both activities profitable petitioners however did not present any credible_evidence establishing that the adjustments they made were likely to make the activities profitable from the time petitioners began breeding and racing horses in until at least petitioners incurred substantial losses from both activities and petitioners did not realize any gross_income from their horse breeding activity petitioners did not present sufficient evidence at trial to establish that the losses they incurred were due to either customary business risks or unforeseen circumstances see sec_1_183-2 income_tax regs the realization of continuous and substantial losses over many years from both activities is a strong indication in this case that petitioners did not engage in either activity for profit golanty v commissioner supra pincite see sec_1_183-2 income_tax regs we conclude that petitioners have not established by a preponderance_of_the_evidence that they engaged in their horse breeding and horse racing activities with an actual and honest or good_faith profit objective lb partnership the passive_loss_rules of sec_469 place limitations on the deduction of losses relating to passive activities namely from activities in which a taxpayer does not materially participate sec_469 and c d as a general_rule a taxpayer will be regarded as not materially participating in an activity if the taxpayer is not involved in the operation of the activity on a basis which is regular continuous and substantial sec_469 sec_1_469-5t temporary income_tax regs fed reg date the temporary regulations under sec_469 contain seven separate tests the qualification under any one of which will result in a taxpayer's being treated as materially participating in the activity sec_1_469-5t temporary income_tax regs fed reg date of the seven separate tests petitioners presented evidence and made general arguments that are applicable only to the test found in sec_1_469-5t temporary income_tax regs supra which provides that a taxpayer shall be treated as materially participating in an activity if based on all the facts and circumstances the taxpayer participates in the activity on a regular continuous and substantial basis during the taxable_year a threshold requirement for meeting this test however is that the taxpayer participate in the activity for more than hours during the taxable_year sec_1_469-5t temporary income_tax regs fed reg date a taxpayer may establish the extent of his or her participation in a particular activity by any reasonable means including the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries sec_1_469-5t temporary income_tax regs fed reg date petitioners argue that because they researched possible stallions to breed with la barbara because they met with other partners to discuss which breeding options to pursue and because they voted on which stallions to breed with la barbara they should be regarded as materially participating in the lb partnership and the losses petitioners realized on their investments in the lb partnership should be regarded as nonpassive losses not limited by the passive_activity_loss provisions of sec_469 respondent argues that petitioners have not established that they materially participated in the lb partnership respondent argues therefore that for the sec_469 passive_activity_loss rule applies and the dollar_figure loss that petitioners each realized in with regard to their investment in the lb partnership should not be allowed to offset petitioners' nonpassive_income we agree with respondent the only evidence presented at trial regarding petitioners' participation in the lb partnership was joseph's uncorroborated testimony that he spent hundreds of hours researching potential stallions to breed with la barbara and the calendar log that reflected entries for phone calls petitioners made relating to the lb partnership the evidence petitioners presented at trial does not establish that petitioners spent over hours participating in the lb partnership petitioners have not met their burden_of_proof on this issue see rule goshorn v commissioner tcmemo_1993_578 we sustain respondent's determination that the sec_469 passive_activity_loss rule applies and that petitioners are not permitted to offset the loss from the lb partnership against their nonpassive_income additions to tax sec_6651 provides that where a taxpayer fails to timely file a federal_income_tax return determined with regard to any valid extension of time for filing and where such failure is not shown to be due to reasonable_cause rather than to willful neglect there shall be added to the tax due for each month the return is not filed percent of the amount of tax required to be shown on the return not to exceed percent in the aggregate in order for a taxpayer to qualify for an extension of time to file a federal_income_tax return the regulations under sec_6081 provide that the taxpayer must show on an application_for extension of time among other things the full amount properly estimated as tax for the year and the application must be accompanied by a full remittance of the amount properly estimated as tax 92_tc_899 garrett v commissioner tcmemo_1994_ sec_1_6081-4 income_tax regs a taxpayer will be treated as having properly estimated the tax_liability when a bona_fide and reasonable estimate is made on the extension application of the correct_tax liability based on information available to the taxpayer at the time the application_for extension is filed crocker v commissioner supra pincite magowan v commissioner tcmemo_1994_152 garrett v commissioner supra for the addition_to_tax for negligence is equal to percent of the underpayment_of_tax sec_6653 negligence is the failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6653 negligence is further defined as a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 the addition_to_tax for substantial_understatement of tax is equal to percent of the amount of the underpayment attributable to the understatement sec_6661 in the case of individuals an understatement is substantial where it exceeds the greater of dollar_figure or percent of the amount required to be shown on the taxpayer's return sec_6661 the amount of the understatement is reduced by that portion of the understatement that is attributable to the tax treatment of an item by the taxpayer if there was substantial_authority for such treatment sec_6661 respondent argues that petitioners did not properly estimate their income_tax liabilities when petitioners filed their extension applications for their federal_income_tax returns and that therefore the extension applications that were filed were invalid and petitioners should be treated as having failed to timely file their federal_income_tax returns respondent also argues that petitioners were unreasonable and negligent in and lacked substantial_authority for claiming on their federal_income_tax returns the losses relating to their horse breeding and horse racing activities and to the lb partnership petitioners bear the burden_of_proof on each of the additions to tax rule a we disagree with respondent petitioners herein lost the two substantive tax issues in this case largely because of objective factors not in their favor and because of their burden_of_proof on those issues petitioners however did impress us with their general testimony and credibility we note the many cases in which a profit objective has been found to be present in connection with horse breeding and horse racing activities in the face of substantial losses over a number of years see eg 72_tc_659 holbrook v commissioner tcmemo_1993_383 scheidt v commissioner tcmemo_1992_9 stephens v commissioner tcmemo_1990_376 we also believe it appropriate and necessary in this case particularly in considering additions to tax in the context of an issue arising under sec_183 to take into account as explained previously herein the fact that the case law and regulatory authority under sec_183 establish very clearly that a taxpayer's professed profit objective in engaging in an activity need not be reasonable we conclude under the facts of this case that petitioners filed valid extension applications for their federal_income_tax returns and on date timely filed their federal_income_tax returns we also conclude that petitioners were not negligent in filing their federal_income_tax returns and that petitioners had substantial_authority for the claimed losses relating to their horse breeding and horse racing activities and to the lb partnership decisions will be entered under rule
